Per Curiam:
The judgment and order should be reversed and a new trial ordered, with costs to the appellant to abide the event, .unless plaintiff stipulate to reduce the'verdict to the sum of §776.15, in which event the judgment as so modified and the order appealed from should be affirmed, without costs. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Judgment and order reversed and a new trial ordered, with costs to appellant to abide event, unless the plaintiff stipulate to reduce verdict as stated in memorandum per curiam, in which event the judgment as so modified and order affirmed, without costs. Settle order on notice. Laughlin, J., dissented on the ground that in his opinion the action is prematurely brought.